Citation Nr: 0605609	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-31 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals, removal of benign tumor in the left breast with 
scar. 

2.  Entitlement to an initial compensable evaluation for 
ganglion cyst, left wrist. 

3.  Entitlement to an initial compensable evaluation for 
ganglion cyst, right wrist.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from October 1995 to 
December 2001.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2003 rating 
decision by the Seattle, Washington, Regional Office (RO), 
which granted service connection for residuals, removal of 
benign tumor in the left breast with scar, ganglion cyst of 
the left wrist, and ganglion cyst of the right wrist, each 
evaluated as 0 percent disabling, effective December 31, 
2001.  The veteran perfected a timely appeal to that 
decision.  Jurisdiction over the case was subsequently 
transferred to the Portland, Oregon, Regional Office (RO).  

The February 2003 rating decision denied service connection 
for varicose veins.  Following the receipt of additional VA 
treatment records, including an October 2005 examination 
report, a December 2005 rating decision granted service 
connection for mild early venous varicosities of the branches 
of the long or great saphenous vein, left and right, 
respectively.  Consequently, that issue is no longer in 
appellate status.  

As the veteran is appealing the initial assignment of the 
disability ratings for his service-connected residuals of 
removal of benign tumor in the left breast with scar, 
ganglion cyst of the left wrist, and ganglion cyst of the 
right wrist, the issues have been framed as those listed on 
the front page of this decision.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.  



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The Board notes that in a VA letter issued in April 2002, the 
veteran was apprised of the evidence needed to establish her 
claims for service connection.  There is no evidence of 
record in this case that the veteran has been apprised of the 
evidence needed to substantiate the claims for higher ratings 
for the residuals of removal of benign tumor in the left 
breast with scar, ganglion cyst of the left wrist, and 
ganglion cyst of the right wrist, to include as specified in 
38 U.S.C.A. § 5103(a) and (b).  She must be apprised of the 
significant changes that occurred as a result of the VCAA 
because adjudication of her claims, without prior 
notification of this new law, clearly will be prejudicial.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 394 (1993).  

While a statement of the case was issued in August 2003, 
which apprised the veteran of the provisions of 38 U.S.C.A. 
§ 5103A, VA has not informed the appellant of the specific 
information and evidence needed to support her specific 
claims, and the development responsibilities and activities 
of the VA and the appellant.  As such, it does not appear 
that the appellant has received the notice she is due under 
38 U.S.C.A. § 5103(a).  See Quartuccio, supra.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  

The veteran essentially contends that her service-connected 
disabilities are more severe than reflected by the 0 percent 
ratings currently assigned.  The veteran maintains that she 
has a scar on the left breast which is clearly visible when 
she wears certain clothes.  The veteran also maintains that 
her left breast is a full size smaller than her right breast, 
which makes it very difficult to find a good supportive bra.  
The veteran argues that, at the time of her VA examination in 
May 2002, she was breast feeding; therefore, the discrepancy 
in her left breast was not as obvious.  With respect to the 
ganglion cyst of the left and right hand, the veteran 
indicates that while they are not always painful, when the do 
hurt, the pain stops her from doing every day chores, such as 
lifting or holding things.  She states that she is barely 
able to use her hands.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Significantly, the Board notes that while the veteran was 
afforded VA examinations in May 2002, the principal purpose 
of the examinations was to establish service connection.  The 
veteran was subsequently granted service connection for 
residuals of removal of benign tumor in the left breast with 
scar under Diagnostic Code 7628, which directs that the 
disability be rated according to the impairment in function 
of the urinary or gynecological systems, or the skin.  It 
appears that the RO has evaluated the residuals of removal of 
a benign tumor in the left breast under 38 C.F.R. § 4.118 for 
ratings of the skin would be under DC 7804 or 7805.  Under 
these Diagnostic Codes, the veteran's residuals of removal of 
benign tumor in the left breast would be rated under the 
criteria for scars.  The veteran was also granted service 
connection for ganglion cyst of the left wrist, and ganglion 
cyst of the right wrist under Diagnostic Code 7819, which 
also directs that the disability is to be evaluated under the 
appropriate rating code for scars or impairment of function.  
However, the examiners did not provide sufficiently detailed 
information concerning the extent and severity of the scar 
residuals, such as, whether the scars are disfiguring or were 
superficial and unstable or painful, or any of the specific 
findings necessary to evaluate the severity of the scars.  
Effective August 30, 2002, the regulations concerning skin 
disorders were revised.  The veteran has not been examined in 
conjunction with this change.  

Comprehensive findings are needed to evaluate the claims."  
The Board's consideration of factors which are wholly outside 
the rating criteria provided by the regulation is error as a 
matter of law."  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
As the current medical evidence of record does not provide a 
clear picture of the severity of service-connected disorders, 
the Board finds that another examination should be 
undertaken.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (1) are fully complied with 
and satisfied as to the issues on appeal.  
This includes notifying the veteran (1) 
of the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  

2.  The RO should request the veteran to 
identify all medical care providers who 
may possess additional records referable 
to treatment for her skin disorders since 
May 2002.  The RO should attempt to 
obtain copies of pertinent treatment 
records from all sources identified by 
the veteran.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA treatment notes.  

3.  The RO should afford the veteran a VA 
examination of her breasts.  The RO 
should advise the veteran that any 
failure to attend the scheduled 
examination might have an adverse effect 
on the disposition of her appeal.  See 38 
C.F.R. § 3.655 (2005).  The RO should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm review of such in the written 
report.  The examiner should note all 
symptomatology associated with the 
veteran's left breast, including, if 
present, identifying any alteration in 
the size and/or form of the breast 
itself, and, identifying any functional 
skin impairment, to include describing 
the location, size, appearance and 
limitations, if any, residual to any 
scarring attributable to the service-
connected left breast disability.  The 
rationale for all conclusions reached 
should be provided.  

4.  The veteran should be afforded an 
appropriate examination of her wrists, in 
order to ascertain the severity and 
manifestations of the ganglion cysts on 
the left and right wrists.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished, and complaints and 
clinical findings should be reported in 
detail.  The claims folder should be made 
available to the examiner prior to the 
examination.  Following that review and 
the examination, the examiner is 
requested to specify whether the 
veteran's ganglion cysts on each wrist 
are unstable, painful on examination, or 
productive of limitation of wrist 
function.  Any limitation of wrist 
function should be described in full.  
The examiner is further requested to 
specify the measurement of any scar in 
square inches.  All conclusions and 
opinions must be supported by complete 
rationale.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
Re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must consider the old 
and revised criteria for skin disorders 
under 38 C.F.R. § 4.118 including 
Diagnostic Codes 7804 and 7805.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulation.  
An appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

